Order unanimously affirmed with costs. Memorandum: Supreme Court did not abuse its discretion in granting plaintiffs application for a preliminary injunction. In our view, plaintiff has demonstrated a likelihood of ultimate success on the merits, that he would suffer irreparable injury if the application is not granted, and that a balance of equities favors his position (see, Gambar Enters. v Kelly Servs., 69 AD2d 297, 306). The preliminary injunction essentially preserves the status quo by permitting the remaining partner to continue the business and by permitting defendant, the withdrawing partner, access to the partnership records so that he may establish a new business. Defendant’s interest in any of the partnership assets is protected by the substantial undertaking given by plaintiff. (Appeal from order of Supreme Court, Monroe County, Cornelius, J.—preliminary injunction.) Present—Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.